Citation Nr: 1736195	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  04-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for encephalalgia, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from June 1, 2004.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1966 to January 1967, as well as a day of active service in March 1970, and additional service with the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a January 2002 rating decision, in which the RO, inter alia, continued a 0 percent rating for encephalalgia. The Veteran filed a NOD in March 2002, and the RO issued a statement of the case (SOC) in February 2004. The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later that same month.

In an April 2006 rating decision, the RO increased the rating for the Veteran's encephalalgia to 30 percent, effective June 1, 2004. 

In June 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In an August 2009 decision, the Board denied an increased (compensable) rating for encephalalgia for the period from June 6, 2001, through May 31, 2004.  At that time, the remaining matter for a rating in excess of 30 percent for encephalalgia from June 1, 2004 was remanded to the RO, via the Appeals Management Center (AMC), for additional development.  After accomplishing further action, the AMC continued to deny this matter (as reflected in a July 2011 SSOC) and returned them to the Board for further appellate consideration. 

The Board denied the matter for a rating in excess of 30 percent for encephalalgia from June 1, 2004, in a September 2011 decision.  The Veteran, in turn, appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court granted a Joint Motion for Remand filed by representatives for both parties, vacating the September 2011 Board's decision and remanding the claim to the Board for further proceedings consistent with the Joint Motion. 
In April 2013, the Board expanded the appeal to include the matter of the Veteran's entitlement a total disability rating for compensation based on individual unemployability (TDIU) due to encephalalgia, from June 1, 2004 (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  At that time, the Board denied the Veteran's claim for a rating in excess of 30 percent for encephalalgia, from June 1, 2004, and remanded the TDIU claim for further action.  On remand, after accomplishing the action requested, the AOJ denied a TDIU (as reflected in April 2016, August 2016, and June 2017 SSOCs, as well as an August 2016 rating decision).  

The Veteran appealed to the Court the Board's denial of the claim for a rating in excess of 30 percent for encephalalgia, from June 1, 2004.  In March 2014, the Court granted another Joint Motion for Remand filed by representatives for both parties, remanding to the Board the claim for a rating in excess of 30 percent for encephalalgia from June 1, 2004, for further proceedings consistent with the Joint Motion. 

In August 2014, the Board awarded the Veteran a 50 percent schedular rating for encephalalgia, from June 1, 2004, and remanded the matter of a higher, extra-schedular rating for encephalalgia, from that date, to the AOJ for further action.  On remand, after accomplishing the action requested, the AOJ denied a higher extra-schedular rating for encephalalgia (as reflected in a September 2016 SSOC).

In March 2017, the Board denied a rating in excess 50 percent for encephalalgia, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, from June 1, 2004, and again remanded to the AOJ the matter of an extra-schedular TDIU due to encephalalgia from that date.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016). 

As noted above, in a March 3, 2017 decision, the Board denied a rating in excess 50 percent for encephalalgia, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, from June 1, 2004.  The record reflects that in June 2016, the Veteran's representative initially submitted a Privacy Act request for the Veteran's records added since April 2013.  This request was fulfilled on January 26, 2017.  In correspondence dated February 9, 2017 (date stamped February 21, 2017), the Veteran's representative submitted a second Privacy Act request for such records  in conjunction with a request for extension of 90 days from the date that these records are provided, however, the request was not associated with the record until after the Board's March 3, 2017, decision was issued.  The Board notes the second Privacy Act request was fulfilled on August 15, 2017. 

Accordingly, due to the denial of due process to the appellant in this matter and to grant him the requested time period to submit additional evidence and/or argument pertinent to the claim, the March 3, 2017 Board decision is vacated.  

(The Board notes, parenthetically, that because the claim for an extra-schedular TDIU due to encephalalgia from June 1, 2004, was remanded by the Board in March 2017, a final Board decision was not issued with regard to that claim; as such, the remand portion of the March 2017 action remains undisturbed.  Notably, on August 2, 2017, the Veteran's representative filed a request for a 90-day extension from the date the appeal as the TDIU matter is certified to the Board; however, this action is premature, as the AOJ has not yet completed its action on the claim, and the date of such completion (and recertification to the Board) is unknown). 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


